IN THE
                           TENTH COURT OF APPEALS

                                No. 10-17-00225-CV

ULLJA KUNTZE,
                                                         Appellant
v.

SANDRA COWAN AND WILLIAM E. FASON,
                                                         Appellees


                            From the 21st District Court
                              Burleson County, Texas
                               Trial Court No. 28,904


                                     ORDER

       Ullja Kuntze’s “Motion for Stay Request for All Nine Appellate Cases” filed on

July 19, 2018 is denied.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed August 29, 2018